
	

114 S3461 IS: Securities and Exchange Commission Overpayment Credit Act
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3461
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Securities and Exchange Commission to refund or credit certain excess payments made
			 to the Commission.
	
	
		1.Short title
 This Act may be cited as the Securities and Exchange Commission Overpayment Credit Act.
		2.Refunding or crediting overpayment of section 31 fees
 (a)DefinitionsIn this section— (1)the term Commission means the Securities and Exchange Commission;
 (2)the term national securities association means an association that is registered under section 15A of the Securities Exchange Act of 1934 (15 U.S.C. 78o–3); and
 (3)the term national securities exchange means an exchange that is registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).
 (b)Credit for overpayment of feesNotwithstanding section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)), and subject to subsection (c) of this section, if a national securities exchange or a national securities association has paid fees and assessments to the Commission in an amount that is more than the amount that the exchange or association was required to pay under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) and, not later than 10 years after the date of such payment, the exchange or association informs the Commission about the payment of such excess amount, the Commission shall offset future fees and assessments due by that exchange or association in an amount that is equal to the difference between the amount that the exchange or association paid and the amount that the exchange or association was required to pay under such section 31.
 (c)ApplicabilitySubsection (b) shall apply only to fees and assessments that a national securities exchange or a national securities association was required to pay to the Commission before the date of enactment of this Act.
			
